UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-2173


In Re: JEREMY R. MARTIN,

                Petitioner.




      On Petition for Writ of Mandamus.       (5:08-ct-03013-BO)


Submitted:   December 9, 2008               Decided:   December 24, 2008


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jeremy R. Martin, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jeremy R. Martin petitions for a writ of mandamus. He

seeks an order granting two requests for subpoenas pending in

the district court and a second motion for an extension of time

to respond to the motion for summary judgment.                We note that the

district court’s docket sheet does not show that a second motion

for an extension of time was filed by Martin.

           Mandamus relief is available only when the petitioner

has a clear right to the relief sought.               See In re: First Fed.

Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).                       Further,

mandamus   is   a    drastic   remedy       and   should    be     used     only   in

extraordinary circumstances.          See Kerr v. United States Dist.

Court, 426 U.S. 394, 402 (1976); In re: Beard, 811 F.2d 818, 826

(4th Cir. 1987).

           Because    Martin   does   not     have   a     clear    right    to    the

requested relief, we deny his petition for writ of mandamus.                       We

dispense   with     oral   argument     because      the     facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   PETITION DENIED




                                        2